DETAILED ACTION
This final action is in response to amendment filed on March 08, 2020. In this amendment, claims 1, 4, 6, 10,13, 15 and 19 are amended. Claims 1-20 are pending, with claims 1, 10 and 19 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maroulis (US 2016/0226731, Pub. Date Aug. 4, 2016), in view of Boutnaru (US 2020/0351289, Filed May 18, 2020), further in view of Yu et al. (US 2020/0201699, filed Dec. 19, 2018). 
As per claim 1, Maroulis discloses a method (Maroulis Fig. 10, method) comprising: 
identifying, by a device (see Maroulis, Fig. 1, Data Intake And Query System 108), a failure of a session (Maroulis Para. [0208], if based on the correlated data, a component of the system [108] determines that a possible performance issue exists; Maroulis Para. [0245], wherein the network error or performance issue is related to a network connectivity issue) established between an end point and an application of a plurality of applications hosted by a computing device of a plurality of computing devices (Maroulis Para. [0175], The performance data received from both the client devices 102 and the host devices 106 may, for example, include one or more identifiers that identify the client device itself, an application instance executing on the device, and/or one or more sessions that occurred between the client device [end point] and host devices; see Maroulis Fig.1, Host Devices 106 hosting Host Applications 114), the computing device different from the device (see Maroulis Fig.1, Host Device 106 and Data Intake And Query System 108 are distinct entities); 
generating, by the device, a mapping that links characteristics of data associated with the failure of the established session with data for an event associated with the failure received from monitoring (Maroulis Para. [0175], a data intake and query system 108 may receive over a period of time performance data generated by the user's client device 102 [data associated with the failure] and separately receive performance data generated by one or more host devices 106 [data from monitoring] implementing the service, including performance data generated near in time to the point at which the user experienced the performance issues [failure of the established session]. The performance data received from both the client devices 102 and the host devices 106 may, for example, include one or more identifiers [characteristics] that identify the client device itself, an application instance executing on the device, and/or one or more sessions [event] that occurred between the client device and host devices. Based on one or more of these identifiers [characteristics], the data intake and query system 108 can correlate [map] the collected performance data to identify particular portions of performance data related to both the particular client device and one or more host devices; Maroulis Para. [0196], correlating performance data generally may refer to identifying one or more portions of the performance data received from client devices 102 and one or more portions of the performance data received from host devices 106 that are related. The portions of data may be related, for example, because they each pertain to the same client device 102, client application 110, host device 106, host application 114, and/or to one or more particular interactions between one or more client devices 102 and one or more host devices 106) a plurality of sessions between a plurality of end points and the plurality of applications hosted by the plurality of computing devices (Maroulis Para. [0070], one or more of host applications 114 may generate various types of performance data [data from monitoring] during operation, including event logs, network data, sensor data, and other types of machine-generated data. For example, a host application 114 comprising a web server may generate one or more web server logs in which details of interactions between the web server and any number of client devices 102 is recorded); 
determining, by administrator responsive to the mapping indicating an association between at least one characteristic of the data and the data from the monitoring, a cause of the failure of the session established between the end point and the application (Maroulis Para. [0175], The correlated performance data may, for example, include information indicating that during the time the user was experiencing issues, the user's local network was temporarily unavailable, that the client device was underperforming, or other information that enables an administrator to diagnose an issue that may have caused the user's poor experience; Maroulis Para. [0195], the administrator of the network-based service may be better able to determine whether the issue originated with the client device, a network situated between the client device and host devices, or with the host devices implementing the network-based service).
Maroulis does not explicitly disclose:
generating, by the device, a mapping that links characteristics of data received from the application associated with the failure with data for an event associated with the failure received from monitoring a plurality of sessions;
comparing, by the device, the characteristics of the data received from the application of the established session with characteristics of the data from the plurality of sessions that are mapped to the characteristics of the data from the application of the established session, the characteristics including at least one of a username, a time value associated with the event, an internet protocol address, or a type of connection; and 
determining, by the device responsive to the comparison indicating an association between at least one characteristic of the data from the application and the data from the monitoring, a cause of the failure of the session established between the end point and the application.
Boutnaru teaches:
generating, by the device, a mapping that links characteristics of data received from the application with data for an event received from monitoring a plurality of sessions (In view of paragraphs 3-4 and 114 of application's specification, the examiner interprets generating a mapping that links A (e.g., characteristics of data received from the application associated with the failure of the established session) with B (e.g., data for an event associated with the failure received from monitoring a plurality of sessions between a plurality of end points and applications) as generating/establishing/creating a correlation/association/link between A and B. Boutnaru Para. [0068], the network information [characteristics of the data received from the application] in the request message 308 is compared [map] against the network information from multiple nodes 201 [characteristics of the data from the plurality of sessions] that is stored in memory storage accessible to the master monitoring engine 306. The comparison may identify one or more network information 203 candidates; Boutnaru Para. [0014], The network information may be generated by the node each time a node transmits or receives a flow over the network or at any given interval. A flow may be a sequence of packets that include data that is transmitted or received by one of the applications executing on the node);
comparing, by the device, the characteristics of the data received from the application of the established session with characteristics of the data from the plurality of sessions that are mapped to the characteristics of the data from the application of the established session (Boutnaru Para. [0068], the timestamp included in the network information of the request message 308 may also be matched [compared] against the timestamp stored in the network information 203 [characteristics of the data from the plurality of sessions] for an exact or approximate time … The timestamp may further narrow the network information 203 candidates to network information 203 of the flow that caused the anomaly; Boutnaru Para. [0014], the monitoring engine also collects that node's timestamp which indicates the time that the application requested the node to generate the network information), the characteristics including at least one of a username, a time value associated with the event, an internet protocol address, or a type of connection (Boutnaru Para. [0067], The network information may be network data that describes IP source address, IP destination address, source port, destination port, transport protocol, or any combination of the above. The data may also include a timestamp [characteristic] of the time that the anomaly was identified; Boutnaru Para. [0014], the monitoring engine also collects that node's timestamp which indicates the time that the application requested the node to generate the network information).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Maroulis in view of Boutnaru for generating, by the device, a mapping that links characteristics of data received from the application associated with the failure with data for an event associated with the failure received from monitoring a plurality of sessions; and comparing, by the device, the characteristics of the data received from the application of the established session with characteristics of the data from the plurality of sessions that are mapped to the characteristics of the data from the application of the established session, the characteristics including at least one of a username, a time value associated with the event, an internet protocol address, or a type of connection.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying network information that caused anomaly (Boutnaru Para. [0068]).
Maroulis-Boutnaru does not explicitly disclose:
determining, by the device responsive to the comparison indicating an association between at least one characteristic of the data from the application and the data from the monitoring, a cause of the failure of the session established between the end point and the application.
Yu teaches:
determining, by the device responsive to the comparison indicating an association between at least one characteristic of the data from the application and the data from the monitoring (see Yu Para. [0017], distributed systems 102-108 may include applications executing on content delivery networks; Yu Para. [0020-0022], Errors 112 may also be generated by different sources in the distributed system, such as different applications… Aggregation apparatus 202 receives the record over event streams 200 and identifies the error… When a service call, transaction, error, and/or other recent activity occurs within a distributed system, a publisher in the distributed streaming platform writes a record of the activity to one or more event streams 200 [data from monitoring]; Yu Para. [0047], event streams [data from monitoring] are searched for log entries [event] that fall within a time window of an error and/or that match [comparison] an attribute [characteristic] associated with the error... Records from the event streams may be analyzed to find log entries that are generated within a certain number of seconds of the error and/or that identify a cluster in which the error was generated, a tree of service calls related to the error, and/or a session associated with the error), a cause of the failure of the session established between the end point and the application (Yu Para. [0016], By creating and outputting contextual logs that standardize and aggregate log entries across a distributed system in response to errors in the distributed system, the disclosed embodiments may improve the timeliness and/or effectiveness with which root cause analysis and resolution of the errors are performed; Yu Para. [0043], the user interface may display a visualization of events represented by the log entries, visual indications of potential root causes of the error).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Maroulis in view of Yu for determining, by the device responsive to the comparison indicating an association between at least one characteristic of the data from the application and the data from the monitoring, a cause of the failure of the session established between the end point and the application.
One of ordinary skill in the art would have been motived because it offers the advantage of performing root cause analysis and resolution of the errors (Yu Para. [0016]).

As per claim 2, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis-Yu also discloses comprising:
determining, by the device, a plurality of associations between the characteristics of the data from the application and the characteristics of the data from the monitoring (Maroulis Para. [0175], The performance data received from both the client devices 102 and the host devices 106 may, for example, include one or more identifiers [characteristics] that identify the client device itself, an application instance executing on the device, and/or one or more sessions that occurred between the client device and host devices. Based on one or more of these identifiers [characteristics], the data intake and query system 108 can correlate the collected performance data to identify particular portions of performance data related to both the particular client device and one or more host devices; Maroulis Para. [0200], client performance data and host performance data may be correlated based on at least an application instance identifier and a session identifier ... even more identifiers may be used (e.g., a user identifier, device identifier, etc.) in order to identify particular client devices 102 and/or client device interactions with possibly even greater precision; see Yu Para. [0017], distributed systems 102-108 may include applications executing on content delivery networks; Yu Para. [0020], Errors 112 may also be generated by different sources in the distributed system, such as different applications).
Same rationale in claim 1 is applied.

As per claim 3, Maroulis-Boutnaru-Yu discloses the method according to claim 2 as set forth above, Maroulis also discloses the characteristics include at least one of: a failure code, a failure category, a username associated with a user of the end point (Maroulis Para. [0200], client performance data and host performance data may be correlated based on at least an application instance identifier and a session identifier... even more identifiers may be used (e.g., a user identifier, device identifier, etc.) in order to identify particular client devices 102 and/or client device interactions with possibly even greater precision) or a time value associated with the failure (Maroulis Para. [0205], the system 108 may generate a display that includes one or more events derived from performance data received from the particular client application 110 and related to the specified period of time, in addition to correlated events derived from performance data received from host applications 114 with which the particular client application 110 interacted during the specified time; Maroulis Para. [0175], The correlated performance data may, for example, include information indicating that during the time the user was experiencing issues, the user's local network was temporarily unavailable, that the client device was underperforming, or other information that enables an administrator to diagnose an issue that may have caused the user's poor experience).

As per claim 4, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis also discloses comprising:
determining, by the device, an event corresponds to the event recorded by the monitoring (Maroulis Para. [0175], Based on one or more of these identifiers, the data intake and query system 108 can correlate the collected performance data to identify particular portions of performance data related to both the particular client device and one or more host devices) based on the association between a category of the event (Maroulis Para. [0186], a client application 110 may also be configured to include one or more of the identifiers included in the performance data (e.g., an application instance identifier, a session identifier, and a user identifier) in one or more data packets sent to host devices 106 ... If the data packets comprise one or more HTTP requests [category of the event], for example, the identifiers may be included in one or more HTTP request headers. As described in more detail hereinafter, the inclusion of the identifiers in the data packet headers may enable host devices 106 to generate and store host performance data in association with the same identifiers), the username (Maroulis Para. [0200], client performance data and host performance data may be correlated based on at least an application instance identifier and a session identifier ... even more identifiers may be used (e.g., a user identifier, device identifier, etc.) in order to identify particular client devices 102 and/or client device interactions with possibly even greater precision), and the time value associated with the event (Maroulis Para. [0205], the system 108 may generate a display that includes one or more events derived from performance data received from the particular client application 110 and related to the specified period of time, in addition to correlated events derived from performance data received from host applications 114 with which the particular client application 110 interacted during the specified time), wherein the event indicates a connection failure to the application (Maroulis Para. [0175], The correlated performance data may, for example, include information indicating that during the time the user was experiencing issues, the user's local network was temporarily unavailable, that the client device was underperforming, or other information that enables an administrator to diagnose an issue that may have caused the user's poor experience).  
Maroulis does not explicitly disclose:
determining, by the device, an event identified by the application corresponds to the event recorded by the monitoring.
Yu teaches:
determining, by the device, an event identified by the application corresponds to the event recorded by the monitoring (see Yu Para. [0017], distributed systems 102-108 may include applications executing on content delivery networks; Yu Para. [0020-0022], Errors 112 may also be generated by different sources in the distributed system, such as different applications… Aggregation apparatus 202 receives the record over event streams 200 and identifies the error… When a service call, transaction, error, and/or other recent activity occurs within a distributed system, a publisher in the distributed streaming platform writes a record of the activity to one or more event streams 200 [data from monitoring]; Yu Para. [0047], event streams [data from monitoring] are searched for log entries [event] that fall within a time window of an error and/or that match [mapping] an attribute associated with the error).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Yu for determining, by the device, an event identified by the application corresponds to an event recorded by the monitoring.
One of ordinary skill in the art would have been motived because it offers the advantage of performing resolution of the errors (Yu Para. [0016]).

As per claim 5, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis-Yu also discloses comprising:
 determining, by the device, the association responsive to a time value of the data from the application and a time value of the data from the monitoring being within a common time range (Maroulis Para. [0205], the system 108 may generate a display that includes one or more events derived from performance data received from the particular client application 110 and related to the specified period of time, in addition to correlated events derived from performance data received from host applications 114 with which the particular client application 110 interacted during the specified time; also see Yu Para. [0017], distributed systems 102-108 may include applications executing on content delivery networks; Yu Para. [0020], Errors 112 may also be generated by different sources in the distributed system, such as different applications).
Same rationale in claim 1 is applied.

Claims 10-14 are system claims reciting similar subject matters to those recited in the method claims 1-5 respectively, and are rejected under similar rationales. Maroulis also discloses a system comprising: a device (Maroulis Fig. 12, a computer system 1200) comprising one or more processors coupled to memory (Maroulis Fig. 12, Processor 1204 coupled to Main Memory 1206).

Claims 19 is non-transitory computer readable medium claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Maroulis also discloses a non-transitory computer-readable medium, comprising instructions that, when executed by the processor of a device (Maroulis Para. [0062], a non-transitory computer-readable medium that includes processor-executable instructions that enable a processing unit to implement one or more aspects of the disclosed methods as well as a system configured to implement one or more aspects of the disclosed methods).

As per claim 20, Maroulis-Boutnaru-Yu discloses the method according to claim 19 as set forth above, Maroulis-Yu also discloses further comprising instructions that cause the processor to:
determine a plurality of associations between the characteristics of the data from the application and the characteristics of the data from the monitoring (Maroulis Para. [0175], The performance data received from both the client devices 102 and the host devices 106 may, for example, include one or more identifiers [characteristics] that identify the client device itself, an application instance executing on the device, and/or one or more sessions that occurred between the client device and host devices. Based on one or more of these identifiers [characteristics], the data intake and query system 108 can correlate the collected performance data to identify particular portions of performance data related to both the particular client device and one or more host devices; Maroulis Para. [0200], client performance data and host performance data may be correlated based on at least an application instance identifier and a session identifier ... even more identifiers may be used (e.g., a user identifier, device identifier, etc.) in order to identify particular client devices 102 and/or client device interactions with possibly even greater precision; see Yu Para. [0017], distributed systems 102-108 may include applications executing on content delivery networks; Yu Para. [0020], Errors 112 may also be generated by different sources in the distributed system, such as different applications), wherein the characteristics include at least one of: a failure code, a failure category, a username associated with a user of the end point (Maroulis Para. [0200], client performance data and host performance data may be correlated based on at least an application instance identifier and a session identifier ... even more identifiers may be used (e.g., a user identifier, device identifier, etc.) in order to identify particular client devices 102 and/or client device interactions with possibly even greater precision) or a time value associated with the failure (Maroulis Para. [0205], the system 108 may generate a display that includes one or more events derived from performance data received from the particular client application 110 and related to the specified period of time, in addition to correlated events derived from performance data received from host applications 114 with which the particular client application 110 interacted during the specified time; Maroulis Para. [0175], The correlated performance data may, for example, include information indicating that during the time the user was experiencing issues, the user's local network was temporarily unavailable, that the client device was underperforming, or other information that enables an administrator to diagnose an issue that may have caused the user's poor experience).
Same rationale in claim 19 is applied.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maroulis (US 2016/0226731, Pub. Date Aug. 4, 2016), in view of Boutnaru (US 2020/0351289, Filed May 18, 2020), in view of Yu et al. (US 2020/0201699, filed Dec. 19, 2018), and further in view of Yang et al. (US 2019/0124378, Pub. Date Apr. 25, 2019).
As per claim 6, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis does not explicitly disclose comprising: 
determining, by the device, the type of connection that caused the failure of the session with the application, the type of connection including an internal connection or an external connection.
Yang teaches:
determining, by the device, the type of connection that caused the failure of the session with the application (see Yang Fig. 4 and Para. [0112], determine network fault on a video link between the OLT and the HGW (home gateway)), the type of connection including an internal connection or an external connection (see Yang Fig. 4 and Para. [0112], network fault on a video link between the OLT and the HGW (home gateway) is external connection of the user terminal device).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Yang for determining, by the device, a type of connection that caused the failure of the session with the application, the type of connection including an internal connection or an external connection.
One of ordinary skill in the art would have been motived because it offers the advantage of locating network fault between transmission links (see Yang Para. [112-114]).

Claim 15 is system claim reciting similar subject matters to those recited in the method claim 6, and is rejected under similar rationales.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maroulis (US 2016/0226731, Pub. Date Aug. 4, 2016), in view of Boutnaru (US 2020/0351289, Filed May 18, 2020), in view of Yu et al. (US 2020/0201699, filed Dec. 19, 2018), and further in view of Imai et al. (US 2011/0314099, Pub. Date Dec. 22, 2011).
As per claim 7, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis does not explicitly disclose comprising: 
determining, by the device, the cause of the failure includes at least one of: a firewall setting at the end point of the plurality of end points, a firewall setting at the application, an issue with a certificate of the end point, or an invalid ticket.
Imai teaches:
determining, by the device, the cause of the failure includes at least one of: a firewall setting at the end point of the plurality of end points (Imai Para. [0109], The error in network connections between the terminal 10 and the relay terminal 30 may be detected when contents data cannot be transmitted or received due to failure in settings of firewall; see Imai Fig. 1 and Para. [0048], any number of the plurality of terminals 10aa to 10db may be collectively or each referred to as the terminal 10 ... Any one of the plurality of relay terminals 30a, 30b, 30c, and 30d may be collectively or each referred to as the relay terminal 30), a firewall setting at the application, an issue with a certificate of the end point, or an invalid ticket.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Imai for determining, by the device, the cause of the failure includes at least one of: a firewall setting at an end point of the plurality of end points, a firewall setting at the application, an issue with a certificate of the end point, or an invalid ticket.
One of ordinary skill in the art would have been motived because it offers the advantage of detecting predetermined event that may prevent or interrupt communication with a user at another transmission terminal (Imai Para. [0257-0258]).

Claim 16 is system claim reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationales.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maroulis (US 2016/0226731, Pub. Date Aug. 4, 2016), in view of Boutnaru (US 2020/0351289, Filed May 18, 2020), in view of Yu et al. (US 2020/0201699, filed Dec. 19, 2018), in view of Grimault et al. (US 2013/0013739, Pub. Date Jan. 10, 2013), and further in view of Chen (US 9,210,596, Date of Patent Dec. 8, 2015).
As per claim 8, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis does not explicitly disclose comprising: 
identifying, by the device, an address of a gateway device associated with the session with the application; and 
determining, by the device, the failure occurred on a connection between the gateway device and the application.
Grimault teaches:
identifying, by the device, an address of a gateway device associated with the session with the application (Grimault Para. [0140], the DNS server 110 consults an internal table 114 in order to determine the public IP address AdresPub_B of the gateway associated with the application 1048).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Grimault identifying, by the device, an address of a gateway device associated with the session with the application.
One of ordinary skill in the art would have been motived because it offers the advantage of providing communication between application client and application service (Grimault Para. [0146]).
Maroulis-Grimault does not explicitly disclose:
determining, by the device, the failure occurred on a connection between the gateway device and the application. 
Chen teaches:
determining, by the device, the failure occurred on a connection between the gateway device and the application (Chen col. 7 lines 48-50, the method involves detecting failure of communication between the gateway system and the application server system. Continuing with the example scenario, for instance, this may involve that communication between particular PGW and the IMS server has failed).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Chen for determining, by the device, the failure occurred on a connection between the gateway and the application.
One of ordinary skill in the art would have been motived because it offers the advantage of triggering re-establishment of communication between a gateway and application server for the UE (Chen col. 2, lines 6-63).

Claim 17 is system claim reciting similar subject matters to those recited in the method claim 8, and is rejected under similar rationales.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maroulis (US 2016/0226731, Pub. Date Aug. 4, 2016), in view of Boutnaru (US 2020/0351289, Filed May 18, 2020), in view of Yu et al. (US 2020/0201699, filed Dec. 19, 2018), and further in view of Daurensan et al. (US 2009/0132691, Pub. Date May 21, 2009).
As per claim 9, Maroulis-Boutnaru-Yu discloses the method according to claim 1 as set forth above, Maroulis also discloses comprising:
updating, by the device, a database to include the data and the data from the monitoring for the failure (Maroulis Para. [0060], A data intake and query system collects performance data from client devices and host devices and stores the performance data in one or more indexes).
Maroulis does not explicitly disclose: 
updating, by the device, a database to include the data from the application and the data from the monitoring for the failure; and 
determining, by the device responsive to the updated database, a number of failures to the application and a type of connection that failed for each failure to the application.
Yu teaches:
updating, by the device, a database to include the data from the application and the data from the monitoring for the failure (Yu Para. [0027], aggregation apparatus 202 may update each log entry and/or each file in the contextual log with the host name of a host in which the corresponding activity occurred, the cluster name of a cluster in which the corresponding activity occurred, and/or the log file name of a log file in which the log entry was originally found; Yu Para. [0032], After a contextual log for an error is generated, aggregation apparatus 202 stores the contextual log in a log repository 234 [database]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Yu for updating a database to include the data from the application and the data from the monitoring for the failure.
One of ordinary skill in the art would have been motived because it offers the advantage of performing root cause analysis, debugging, and/or other tasks related to managing and mitigating the effects of errors on the execution of distributed systems (Yu Para. [0018]).
Maroulis-Yu does not explicitly disclose:
determining, by the device responsive to the updated database, a number of failures to the application and a type of connection that failed for each failure to the application.
Daurensan teaches:
determining a number of failures (Daurensan Para. [0098], The data transmitted may, for example, represent a determined number of connection failures) and a type of connection that failed for each failure (Daurensan Para. [0025], parameters related to failed connections, each comprising at least one identifier of the type of failed connection).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Maroulis in view of Daurensan for determining, by the device responsive to the updated database, a number of failures to the application and a type of connection that failed for each failure to the application.
One of ordinary skill in the art would have been motived because it offers the advantage of evaluating connection failure rate over the whole network (Daurensan Para. [0069]).

Claim 18 is system claim reciting similar subject matters to those recited in the method claim 9, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (US 20190312901) Effective Detection Of A Communication Apparatus Performing An Abnormal Communication;
Chao et al. (US 20090154362) Method And Apparatus For Monitoring Of A Network Device;
Suit (US 2012/0096316) System And Method For Determination Of The Root Cause Of An Overall Failure Of A Business Application Service
Kumar (9,715.422) Method And System For Detecting Root Cause For Software Failure And Hardware Failure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453